The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 24, 2014

                                      No. 04-14-00658-CR

                                      James E. SALDANA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 365341
                           Honorable Scott Roberts, Judge Presiding


                                         ORDER
        Appellant seeks to appeal a judgment signed by the trial court that recites: “The court was
informed that there was a plea bargain agreement and that the defendant personally agreed to the
terms of such agreement.” The clerk’s record, however, does not contain the referenced plea
bargain. Accordingly, the trial court clerk is ORDERED to prepare and file a supplemental
clerk’s record containing the written plea bargain within 5 days of the date of this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court